DETAILED ACTION 
Claims 1-2, 9-10, 14-15, 19, 21, 23-24, 35-39, 62, 75-76, 79, and 81, submitted on Septem-ber 28, 2020, are allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous Office action is withdrawn.  Applicant’s submission filed on May 14, 2021, including the Declara-tion under 37 CFR 1.132 of Tomasz Rzymski, has been entered.  The arguments therein are persuasive.  
Election/Restrictions 
Upon reconsideration, the requirement for restriction in the communication mailed on December 27, 2021 is hereby withdrawn.  The requirement for a species election in the commu-nications mailed on July 25, 2019 and January 13, 2020 is also withdrawn.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628